Citation Nr: 0104295	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  99-21 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia,
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injury to the right hand (claimed as residuals of frostbite).

2.  Entitlement to service connection for residuals of cold 
injury to the left hand (claimed as residuals of frostbite).

3.  Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 

INTRODUCTION

The veteran had active service from December 1943 to April 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1999 RO rating decision that denied service 
connection for (1) residuals of frostbite, right hand; (2) 
residuals of frostbite, left hand; and (3) bilateral pes 
planus.  The veteran submitted a notice of disagreement in 
August 1999, and the RO issued a statement of the case in 
October 1999.  The veteran submitted a substantive appeal in 
October 1999.

Entitlement to service connection for residuals of cold 
injury to the right hand, and for residuals of cold injury to 
the left hand will be addressed in the remand portion of this 
decision.


FINDING OF FACT

Bilateral pes planus was first manifested in service.


CONCLUSION OF LAW

Bilateral pes planus was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

Service medical records at the time of the veteran's 
enlistment examination in June 1943 show normal feet.

Service medical records reveal that the veteran was evaluated 
for foot symptoms in March 1945.  Diagnoses included 
bilateral pes planus, second degree, with moderate symptoms.  
In the examiner's opinion the condition had existed prior to 
service.  On examination at discharge from service it was 
recorded that he had a "history of pes planus pain arch with 
prolonged standing IMS [incurred in military service] no 
abnormalities noted."

The veteran underwent a VA examination in June 1999.  The 
veteran reported having no surgery of his feet, but that he 
had been seen by a local orthopedist and had used special 
inserts for fallen arches for the past 15 years.  Upon 
examination, both feet were flat (right more than left).  The 
examiner noted that bilateral heel rise resulted in hind foot 
inversion.  There were callosities over the right third 
metatarsal head and the left second metatarsal head.  The 
veteran had "3+" ankle edema bilaterally.  There were 
erythema and swelling of the right lower leg.  His gait was 
not too remarkable.  There were 10 degrees of varus in the 
right ankle, with 5 degrees of range of motion.  X-rays 
showed moderate pes planus, bilaterally, and degenerative 
changes about the intertarsal joints.  The examiner noted 
that the pes planus was correctable on the left, and left 
forefoot was flexible; it was not possible to correct the pes 
planus on the right.  The veteran was diagnosed with moderate 
pes planus, bilaterally, correctable on the left.

B.  Legal Analysis

The veteran contends that he acquired bilateral pes planus in 
service. The Board finds that all relevant evidence has been 
obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A). 

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  Service medical records of the veteran's 
enlistment report normal feet, and the Board presumes the 
veteran to have been in sound condition in 1943.  Parker v. 
Derwinski, 1 Vet. App. 522 (1991).  Pes planus was first 
noted in service, in March 1945 following a period of combat 
during which the veteran was wounded and suffered trench foot 
and frostbite.

Post-service medical records reveal that the veteran had been 
seen by a local orthopedist, and that he had worn special 
inserts for fallen arches for the past 15 years.

A June 1999 diagnosis of moderate pes planus bilaterally was 
made following a VA physician's notation of "no surgery of 
his feet, but has used special inserts for fallen arches for 
the past 15 years," as reported by the veteran.  In addition, 
x-rays taken in June 1999 showed moderate pes planus, 
bilaterally, and degenerative changes about the intertarsal 
joints.  This evidence, given the nature of the disability, 
tends to show a causal nexus between his current disability 
and the disability noted in service.  See Falzone v. Brown, 8 
Vet. App. 398 (1996).

Having considered all the evidence, the Board finds that it 
is essentially in equipoise as to whether or not the 
veteran's bilateral pes planus was "incurred" in service 
within the meaning of 38 U.S.C.A. § 1110.  Under the 
circumstances, the veteran prevails as to his claim for 
service connection for pes planus with application of the 
benefit of the doubt in his favor.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified at 38 U.S.C. § 5107).


ORDER

Service connection for bilateral pes planus is granted.


REMAND

At the June 1999 VA examination, the veteran reported 
receiving treatment of his hands and being diagnosed with 
Raynaud's disease by his private physician.  He also reported 
a cold weather injury to his hands in February 1995.  Records 
from the veteran's private physician have not been obtained, 
and they should be.  The duty to assist the veteran in the 
development of facts pertinent to his claim includes 
obtaining all relevant records and providing an adequate VA 
examination.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

Records in the claims folder note that the veteran was 
exposed to cold and wet for five days in 1945.  At the end of 
this time his shoes had to be cut from his feet.  Records 
also show that the veteran's hands were exposed as well, and 
that his hands have remained sensitive to cold and damp 
weather since then.  The veteran states that, in recent 
years, he has had episodes in which his hands turn white; as 
noted above, the veteran has been diagnosed with Raynaud's 
disease.  The June 1999 VA examination contains a diagnosis 
of history of Raynaud's disease affecting the hands.  X-rays 
also show minimal degenerative joint disease at each thumb.

In the report of the June 1999 VA examination, the examiner 
stated "I am not aware of any connection between remote cold 
injury and the later development of Raynaud's disease."  The 
report is unclear, however, as to whether the degenerative 
joint disease of the veteran's hands or any other clinical 
finding are residuals of the veteran's cold injury to the 
hands in service.  Accordingly, these claims should be 
remanded for an addendum to clarify any residuals and for the 
following development:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation and 
treatment of his hands since separation 
from service.  Names and addresses of the 
medical providers, and dates of 
evaluations and treatment, should be 
listed.  After obtaining any needed 
release forms from the veteran, the RO 
should directly contact the medical 
providers and obtain copies of the 
records not already in the file, 
including records for treatment of his 
hands from the veteran's private 
physician.

2.  The June 1999 VA examination report 
should be returned to the examiner (or, 
if that examiner is unavailable, a 
suitable substitute) for an addendum 
expressing an opinion as to:

(a)  Whether it is at least as 
likely as not that the condition 
diagnosed as "history of Raynaud's 
disease" at that examination is the 
result of or related to the 
veteran's cold injury to the hands 
in service, or other incident of 
service; and

(b)  Whether it is at least as 
likely as not that the degenerative 
joint disease of the veteran's 
thumbs or any other clinical finding 
are the result of or related to the 
veteran's cold injury to the hands 
in service or other incident of 
service.

The claims folder should be made 
available to the examiner for review in 
conjunction with preparation of the 
addendum, and the examiner should 
acknowledge such review in the addendum.  
If the examiner deems a further 
examination necessary, that should be 
accomplished.

3.  The RO should determine whether the 
duty to assist has been satisfied under 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  If so, the RO should then review 
the veteran's claims for service 
connection for residuals of cold injury 
to the right and left hands.  If action 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to him and his 
representative, and they should be 
afforded an opportunity to respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. DAY 
	Member, Board of Veterans' Appeals

 



